UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K FORM 10-K.-ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [x] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 [Fee Required] For the fiscal year ended December 31, 2009 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 [No Fee Required] For the transition period from to Commission file Number: 0-8952 SB Partners (Exact name of registrant as specified in its charter) New York 13-6294787 (State of other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1 New Haven Avenue, Suite 207, Box 11, Milford, Ct. (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (203) 283-9593 Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of each exchange on which registered NONE Securities registered pursuant to Section 12(g) of the Act: Units of Limited Partnership Interests (Title of Class) 2 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act.[ ] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[ ] Yes[X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[ ] No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulation S-T(§232.405 of this chapter) during the proceeding twelve months (or for such shorter period that the Registrant was required to submit and post such files).[ X ] Yes[] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): [ ] Large Accelerated Filer[ ] Accelerated Filer[X] Non-Accelerated Filer[ ] Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ ] Yes[X] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. NOTE: If a determination as to whether a particular person or entity is an affiliate cannot be made without involving unreasonable effort and expense, the aggregate market value of the common stock held by non-affiliates may be calculated on the basis of assumptions reasonable under the circumstances, provided that the assumptions are set forth in this Form. Not Applicable APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ] Yes [ ] NO Not Applicable (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Not Applicable DOCUMENTS INCORPORATED BY REFERENCE. List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g. annual report to security holders for fiscal year ended December 24, 1980). None 3 PART I ITEM 1. BUSINESS Description of SB Partners (the “Registrant”) The Registrant is a New York limited partnership engaged in acquiring, operating and holding for investment a varying portfolio of real estate interests.The Registrant's initial public offering was in 1971, the year it began operations.As of December 31, 2009, the Registrant owns an industrial flex property in Maple Grove, Minnesota, and warehouse distribution properties in Lino Lakes, Minnesota and Naperville, Illinois.In addition, the Registrant has a thirty percent interest in Sentinel Omaha, LLC (“Omaha”).Omaha is a real estate investment company which currently owns 25 multifamily properties and 1 industrial property in 17 markets.Omaha is an affiliate of the Registrant’s general partner. The principal objectives of the Registrant are, first, to obtain capital appreciation through equity investments in real estate; second, to generate cash available for distribution, a portion of which may not be currently taxable; and third, to the extent still permitted under the Internal Revenue Code of 1986, as amended, to generate tax losses which may offset the limited partners' income from the Registrant and certain other sources. The Registrant does not maintain a Website.However, the Registrant’s filings with the Securities and Exchange Commission (the “SEC”) are available on the SEC’s Website. Recent Developments and Real Estate Investment Factors The Registrant has no direct investment in the multifamily market as of December 31, 2009.However, Omaha invests primarily in the multifamily market.The multifamily market has suffered from the effects of the national debt crisis which did not improve in 2009.Potential buyers for multifamily properties are struggling with wide spreads on lending rates, lower loan to value ratio requirements and far stricter credit terms. Even quality borrowers have limited financing available. This led to an increase in capitalization rates during 2008 which had pushed values down.During 2009, capitalization rates continued to increase which led to further declines in value.The stagnant national economy has kept unemployment higher and prevented economic growth in most markets in which Omaha owns properties which had a negative effect on rental apartment operations during 2009.Omahareports on a fair value basis and due to the mortgage crisis, stagnant real estate market and slowing economy, Omaha reported a write-down in the value of its real estate portfolio of approximately $69,749,000 (15%) for the twelve months ended December 31, 2009 in addition to the approximately $58,203,000 (10%) write-down recorded in 2008.Also, under the terms of the unsecured loan extension Omaha signed effective July 1, 2009, Omaha is precluded from making distributions to its investors until its unsecured loan is paid.As a result of the aforementioned, Registrant does not anticipate receiving any distributions from Omaha during the foreseeable future and has reserved 100% of the reported value of its investment in Omaha on the balance sheet as of December 31, 2009.On April 14, 2010, Omaha executed the fourth amendment to its unsecured loan which reduced the blended interest rate on the loan from LIBOR plus 585 basis points to LIBOR plus 386 basis points, as of February 1, 2010.Additionally, Omaha’s financial ratio requirements were waived at December 31, 2009 and March 31, 2010 and were relaxed prospectively.Furthermore, the maturity date of the unsecured loan was extended from May 31, 2011 to May 31, 2012 with an option for an additional one year extension at which time exit fees are to be paid on a portion of any remaining balance of the unsecured loan.However, Omaha is still precluded from making distributions to its investors until its unsecured loan is paid. The industrial market also has suffered from the effects of the debt crisis and the slowing economy.The primary drivers of demand for industrial space continued to be impacted during 2009.Retail sales remained down from the declines reported in 2008.Registrant owns industrial properties in the Chicago and Minneapolis MSA’s.Both reported higher vacancy rates and lower market rents in 2009.In addition, industrial tenants are signing leases with shorter terms which increases both the investment risk and borrowing risk for buyers and lenders, respectively.This has led to an increase in capitalization rates and lower values for industrial properties. Occupancy for the industrial flex and warehouse distribution portfolio owned by the registrant remained at 100% during 2009. (Please refer to Item 7. – Management’s Discussion and Analysis of Financial Condition and Results of Operations.) 4 The Registrant did not make any direct changes to its portfolio during 2009 or 2008.However, during 2009 and 2008, Omaha sold 2 multifamily properties and 5 multifamily properties, respectively and did not acquire any new properties.During 2007, the Registrant sold the Le Coeur Du Monde Apartments in St. Louis, Missouri and the Registrant acquired a thirty percent interest in Omaha.On June 22, 2007, the Registrant made an initial investment in the amount of $5,000,000 in Omaha.Additionally, $2,800,000, $9,500,000 and $19,900,000 were invested on July 27, September 14 and September 17, 2007, respectively, for a total investment of $37,200,000, representing a thirty percent ownership interest in Omaha. For the year 2009, the Registrant’s interest in the net income from operations, net unrealized depreciation of real estate properties, mortgages and interest rate protection agreements, and realized gain from the sale of properties of Omaha were $684,929, $19,177,007 and $159,952, respectively.For the year 2008, the Registrant’s interest in the net loss from operations, net unrealized depreciation of real estate properties, mortgages and interest rate protection agreements, and realized loss from the sale of properties of Omaha were $574,449, $13,426,622 and $504,803, respectively.For the year 2007, the Registrant’s interest in the net loss of Omaha was $972,787.As of December 31, 2009, Omaha consists of 25 wholly owned multifamily residential properties and a wholly owned commercial property. As of December 18, 2008, Registrant designated Eagle Lake Business Center IV as real estate held for sale.Accordingly, this property was included in real estate held for sale on the consolidated balance sheets as of December 31, 2008.Assets and liabilities of this property were reflected as other assets and liabilities in discontinued operations on the consolidated balance sheet and its results of operations were reflected as income (loss) from discontinued operations on the consolidated statements of operations. During 2009 the Partnership terminated marketing the property for sale.As of December 31, 2009, the Partnership re-designated Eagle Lake Business Center IV as a component of continuing operations.The consolidated financial statements as of December 31, 2009 and for the years ended December 31, 2008 and 2007, as amended, have been retrospectively adjusted to reflect this reclassification.See Note 2 to the consolidated financial statements. 5 ITEM 1A. Risks Factors This report on Form 10-K includes statements that constitute "forward looking statements" within the meaning of Section 27(A) of the Securities Act of 1933 and Section 21(E) of the Securities Exchange Act of 1934 and that are intended to come within the safe harbor protection provided by those sections.By their nature, all forward looking statements involve risks and uncertainties.Actual results may differ materially from those contemplated by the forward looking statements for a number of reasons, including, but not limited to, those risks described below: General The Registrant's investments generally consist of investments in real property and as such will be subject to varying degrees of risk generally incident to the ownership of real estate assets. The underlying value of the Registrant's real estate investments and the Registrant's financial condition will be dependent upon its ability to operate its properties in a manner sufficient to maintain or increase revenues and to generate sufficient income in excess of ownership and operating expenses. Income from the properties may be adversely affected by changes in national and local economic conditions such as oversupply of industrial flex, warehouse distribution spaces or apartments in the Registrant's markets, the attractiveness of the properties to tenants, changes in interest rates and in the availability, cost and terms of mortgage financing, the ongoing need for capital improvements, particularly in older structures, changes in real estate tax rates, adverse changes in governmental rules and fiscal policies, adverse changes in zoning laws, civil unrest, acts of God, including natural disasters (which may result in uninsured losses), and other factors which are beyond the control of the Registrant.If the Registrant were unable to promptly renew or re-let the leases of a significant number of tenants, or, if the rental rates upon such renewal or re-letting were significantly lower than expected rates, the Registrant's results of operations, financial condition and ability to make distributions to Unit holders may be adversely affected. Risks of Liability and Loss The development and ownership of real estate may result in liability to third parties due to conditions existing on a property which may result in injury. In addition, real estate may suffer a loss in value due to casualties such as fire or natural disaster.Such liability or loss may be uninsurable in some circumstances, such as a loss caused by the presence of mold, or may exceed the limits of insurance maintained at typical amounts for the type and condition of the property. Real estate may also be taken, in whole or in part, by public authorities for public purposes in eminent domain proceedings.Awards resulting from such proceedings may not adequately compensate the Registrant for the value lost. Value and Non-liquidity of Real Estate Real estate investments are relatively non-liquid.The Registrant's ability to vary its portfolio in response to changes in economic and other conditions will therefore be limited.If the Registrant must sell an investment, there can be no assurance that it will be able to dispose of the investment in the time period it desires or that the sales price of the investment will recoup or exceed the amount of the Registrant's cost of the investment. Potential Adverse Effect on Results of Operations Due to Operating Risks The Registrant's properties are subject to operating risks common to real estate in general, any and all of which may adversely affect occupancy or rental rates. Debt Servicing and Financing The real estate market continues to suffer through one of its worst debt crises.Interest rates remain higher and some borrowers still find it difficult to secure debt at acceptable terms as lenders have imposed stricter terms on borrowers. If the Registrant does not have funds sufficient to repay its indebtedness at maturity, the Registrant may need to refinance such indebtedness with new debt financing or through equity offerings.The Registrant may be restricted from obtaining a loan which will be sufficient to retire the existing loan and which may be based on lower debt service coverage. If it is unable to refinance this indebtedness on acceptable terms, the Registrant may be forced to dispose of properties upon disadvantageous terms, which could result in losses to the Registrant and adversely affect the amount of cash available for distribution to Unit holders.If prevailing interest rates or general economic conditions result in higher interest rates at a time when the Registrant must refinance its indebtedness, the Registrant's interest expense could increase, which would adversely affect the Registrant's results of operations and financial condition and its ability to pay distributions to Unit holders.Further, if any of the Registrant's 6 properties are mortgaged to secure payment of indebtedness and the Registrant is unable to meet mortgage payments, mortgagee could foreclose or otherwise transfer the property, with a consequent loss of income and asset value to the Registrant. Registrant’s $22,000,000 unsecured credit facility matured October 1, 2008.The holder of the unsecured debt formally extended the maturity to February 28, 2009 and has entered into discussions with Registrant as to options for curing the default.As a result of Registrant’s inability to replace, extend or refinance the unsecured credit facility, in their report dated May 27, 2009 as of and for the year ended December 31, 2008, Registrant’s independent auditors expressed substantial doubt as to Registrant’s ability to continue as a going concern.On July 1, 2009 Registrant received written notice from the holder of the Loan which makes demand for the immediate payment of the Loan.If the outstanding obligation is not paid, the holder may initiate appropriate action to collect the outstanding obligations, including enforcement of its rights and remedies under the loan documents or applicable law. The holder and Registrant continue to discuss options for curing the default. There can be no assurance that the holder will offer such options or that Registrant will be able to comply with the terms offered and conditions imposed by the holder in exchange for such options.As a result of Registrant’s inability to replace, extend or refinance the unsecured credit facility, in their report dated May 20, 2010 as of and for the year ended December 31, 2009, Registrant’s independent auditors again expressed substantial doubt as to Registrant’s ability to continue as a going concern. Registrant has a $6,634,550 mortgage secured by the property located at 175 Ambassador Drive.The mortgage matures in October 2010.Registrant has begun discussions with potential lenders to refinance the existing mortgage.There can be no assurance that Registrant will be able to obtain a new loan to satisfy the existing mortgage nor obtain an extension of the existing mortgage beyond the maturity date.Registrant may have to market the property for a sale in order to pay off the existing mortgage. Environmental Issues Under various federal, state and local environmental laws, ordinances and regulations, an owner or operator of real estate may be liable for the costs of removal or remediation of certain hazardous or toxic substances on such property.These laws often impose environmental liability without regard to whether the owner or operator knew of, or was responsible for, the presence of such hazardous or toxic substances. The presence of such substances, or the failure to properly remediate their presence, may adversely affect the owner's or operator's ability to sell or rent the property or to borrow using the property as collateral.Persons who arrange for the disposal or treatment of hazardous or toxic substances may also be liable for the costs of removal or remediation of such substances at a disposal or treatment facility, whether or not such facility is owned or operated by such person.Certain third parties may seek recovery from owners or operators of such properties or persons who arranged for the disposal or treatment of hazardous or toxic substances and, therefore, are potentially liable for removal or remediation costs, as well as certain other related costs, including governmental fines and injuries to persons and property. Competition The Registrant competes for tenants with many other real estate owners. The success of the Registrant in attracting tenants for its properties will depend upon its ability to maintain its properties and their attractiveness to tenants, new property developments, local conditions, and changing demographic trends.All of the Registrant's properties are located in developed areas that include other, similar properties.The number of competitive properties in a particular area could have a material effect on the Registrant's ability to lease industrial flex or warehouse distribution space at its properties and on the rents charged at such properties. Tax Matters There were no significant changes in the tax laws or the extent to which such legislation impacts the Registrant or the partners during the year ended December 31, 2009.Unit holders are urged to consult their own tax advisors with respect to the tax consequences arising under the federal law and the laws of any state, municipality or other taxing jurisdiction, including tax consequences arising from such Unit holder's own tax characteristics. General Efforts required in complying with federal, state and local environmental regulations may have and may continue to have an adverse effect on the Registrant's operations in the future, although such costs have not historically been significant in amount. 7 The Registrant considers itself to be engaged in only one industry segment, real estate investment, and therefore information regarding industry segments is not applicable and has not been provided. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES The properties owned by the Registrant as of December 31, 2009 are as follows: Description Percent Occupancy Property Location Sq. Ft. Units Acres Acquisition Date Ownership 12/31/2009 Mortgage Payable Industrial Flex: Eagle Lake Business Center IV Maple Grove, MN n/a Jun 02 % % $
